DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,237,726. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are clearly anticipated by the patented application claims.
Claims 1, 2, 5-12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,257,546. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are clearly anticipated by the patented application claims.
Claims 1, 2, 5-12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,081,200. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are clearly anticipated by the patented application claims.
Claims 1, 2, 5-12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,221,800. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are clearly anticipated by the patented application claims.
Claims 1, 2, 5-12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,086,572. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are clearly anticipated by the patented application claims.
Claims 1, 2, 5-12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,403,042. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are clearly anticipated by the patented application claims.
Claims 1, 2, 5-12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,029,890. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are clearly anticipated by the patented application claims.
Claims 1, 2, 5-12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,474,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are clearly anticipated by the patented application claims.

Claim 1, 2, 5-12, 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-12, 14-20 of copending Application No. 16/869/492 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in combination with various dependent claims they recite overlapping scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 2, 5-12, 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/346,125 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in combination with various dependent claims they recite overlapping scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 2, 5-12, 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/807,056 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in combination with various dependent claims they recite overlapping scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 2, 5-12, 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/807,065 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in combination with various dependent claims they recite overlapping scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 12, and 18 arerejected under 35 U.S.C. 102(a)(1) as being anticipated by Danjean (US 2019/0130967).
Regarding claims 1, 11 and 18, Danjean discloses a device and related method, comprising: memory cells; a read circuit configured to apply voltages to the memory cells and determine states of the memory cells under the voltages (see Figures 4-5); and a logic circuit coupled to the read circuit and configured to, in response to a command to read the memory cells (see paragraph 0036): determine, using the read circuit, signal and noise characteristics of the memory cells at a plurality of voltages; compute a read voltage based on the signal and noise characteristics (see Figure 6, 610); instruct the read circuit to determine states of the memory cells at the read voltage and two voltages identified based on the read voltage (See Figure 3, 320 and offsets of 340, 342); and generate a response to the command based on the states of the memory cells at the read voltage and the two voltages identified based on the read voltage (640).
Regarding claims 2 and 12, Danjean discloses device of claim 1, wherein the two voltages have offsets of a same predetermined amount from the read voltage (see Figure 3).

Allowable Subject Matter
Claims 3-10, 13-17 and 29-20 are provisionally objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending applicant’s overcoming the double patenting rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or reasonably disclose in combination instruct the read circuit to determine states of the meory cells at the two voltages in response to the command is of a first type; and in response to a command of a second type to read the memory cells, the logic circuit is configured to generate a response based on states of the memory cells at a corresponding read voltage without determination of states of the memory cells at two voltages identified based on the corresponding read voltage as in claims 3 and 13; or generate first data based on states of the memory cells at the read voltage; and generate second data based on exclusive or (XOR) of states of the memory cells at the two voltages as in claims 5, 15 and 19.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sridharan teaches determine of read/write parameters based on noise parameters (US 2013/0094289; see Figure 5).















Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824